Citation Nr: 0811151	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-31 606	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for psoriasis.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from February 1965 to 
July 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, and a July 2005 rating decision by 
the RO in Des Moines, Iowa.  

In a December 2006 statement to the RO, the veteran withdrew 
a previously made request for a personal hearing before a 
Veterans Law Judge.  See 38 C.F.R. § 20.702(e) (2007).  


FINDINGS OF FACT

1.  By October 1996 and August 2001 decisions, the RO denied 
service connection for psoriasis; the veteran did not appeal 
the denials of service connection; the evidence received 
since the August 2001 decision has raised a reasonable 
possibility of substantiating the claim.  

2.  A ship on which the veteran served on temporary 
additional duty participated in project SHAD test 65-17 in 
August and September 1965; the veteran did not report aboard 
the ship until October 1965.   

4.  The veteran does not have psoriasis that is related to 
his military service, including by exposure to chemical 
agents.  

5.  The veteran does not have bilateral hearing loss that is 
related to his military service.  

6.  The veteran does not have tinnitus that is related to his 
military service.



CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's final August 2001 
decision is new and material; thus, the veteran's claim of 
service connection for psoriasis is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2007).

2.  The veteran does not have psoriasis that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).  

3.  The veteran does not have bilateral hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).  

4.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2003, May 2004, and March 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the ample time provided to the appellant to 
submit additional evidence or argument following receipt of 
notice.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either submit any evidence he had pertaining to his 
claims, or identify such evidence so that the RO could obtain 
it on his behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided statements of the case 
(SOCs) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of issues on appeal and 
the text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured examinations in furtherance of his 
claims.  The veteran's accredited representative has 
suggested that a remand is warranted in order to obtain 
another medical opinion related to the veteran's psoriasis 
claim.  It is contended that a new opinion is warranted 
because of additional information recently becoming available 
relevant to Project SHAD.  However, as will be shown in the 
opinion below, the evidence does not show that the veteran 
was aboard a ship participating in Project SHAD tests.  A 
remand for another opinion would therefore serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has no duty to inform or 
assist that was unmet.  

II.  Psoriasis

The veteran was denied service connection for psoriasis based 
on alleged exposure to Agent Orange in a rating decision 
dated in October 1996; he did not appeal that decision.  He 
sought to re-open the claim in January 2001, but it was 
denied by letter in August 2001 because the veteran had not 
responded to a request that he submit new and material 
evidence in order to reopen the claim.  The August 2001 
letter to the veteran gave him until the following May to 
submit evidence in order to keep the claim active.  The 
letter was also accompanied by a VA Form 4107, "Notice of 
Procedural and Appellate Rights."  The veteran did not reply 
to this request either, and the August 2001 decision thus 
became final.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Since the veteran did not appeal either the October 1996 or 
the August 2001 rating decision, they are final decisions, 
and the claim for service connection for psoriasis cannot be 
reopened unless there is received new and material evidence 
as defined above.  The evidence of record at the time of the 
October 1996 and August 2001 rating decisions consisted of 
the veteran's SMRs.  

The veteran submitted an application to reopen his psoriasis 
service connection claim in January 2003.  Evidence received 
subsequent to the October 1996 and August 2001 rating 
decisions includes VA and private treatment records related 
to the veteran's psoriasis.  Also newly received is a letter 
to the veteran from VA informing him that the USS Eastman 
(YAG-39), a ship on which the veteran served, participated in 
Project SHAD, a part of the joint service chemical and 
biological warfare test program conducted during the 1960s.  
The letter stated that the Department of Defense (DoD) had 
provided information that the veteran was present at one or 
more of the tests.  Attached to the letter was a Project SHAD 
Fact Sheet.  

The veteran contends that he was aboard Eastman during these 
tests, though he has also said that he has no specific 
recollection of the tests.  Also of record is a January 6, 
2003, note authored by B.H., a VA Certified Nurse 
Practitioner.  In the note, nurse H. noted that the veteran 
had served aboard Eastman, that the ship had been subjected 
to chemical trials, and that, in her opinion, the veteran's 
psoriasis "could as likely as not" have resulted from 
irritant exposure to the chemicals used in the testing.  

In light of the foregoing, the Board finds that at least some 
of the newly received evidence is both new and material.  
Accordingly, the appellant's claim of entitlement to service 
connection for psoriasis is reopened, and, to that limited 
extent, the veteran's appeal is granted.  38 C.F.R. 
§ 3.156(a).  

The record shows that the veteran's service in the U.S. Navy 
included temporary duty aboard the USS George Eastman (YAG-
39) in October and November 1965, and temporary duty aboard 
the USS Kawishiwi (AO-146) from November 1965 through March 
1966.  

The veteran's SMRs show that he was seen twice in March 1966 
for treatment of a rash on his testicles.  He was treated 
both times with a cream medication.  There are no other 
entries in the SMR related to skin rash.  The veteran's 
separation examination shows no abnormalities related to the 
skin.  

A private medical treatment note dated in 1996, and an August 
1996 VA treatment note, both indicate that the veteran's 
psoriasis began in about 1991.  The veteran has been afforded 
two skin examinations in connection with his psoriasis claim, 
and was also afforded an Agent Orange examination, even 
though there is no evidence that he was ever exposed to Agent 
Orange.  The Agent Orange examination, given in 1987, 
revealed scattered multiple acneform scars that were 
determined to be residuals of acne vulgaris; the skin was 
otherwise normal.  The veteran had no specific complaints or 
illnesses that he attributed to Agent Orange exposure.  

A VA skin examination in May 2003 noted that the veteran's 
claims file had been reviewed, and that the veteran's claim 
was that his psoriasis was caused by his exposure to 
chemicals used in Project SHAD.  The examiner noted that the 
veteran told her that he was aboard the USS George Eastman 
from the summer of 1965 until December 1965.  The veteran 
reported that he did not recall a specific spraying incident, 
but, at some point, they were sprayed with aerial delivered 
chemicals.  Evidently referring to the Project SHAD Fact 
Sheet that is of record, the examiner noted that the 
chemicals consisted of aerial delivered aerosolized VX nerve 
agent, and diethyl phthalate mixed with 0.1 percent of 
fluorescent dye DF-504.  

The examiner also noted the veteran's two visits to sick bay 
for treatment of a rash on his testicles, and that his 
psoriasis did not appear until he was approximately 40 years 
of age.  Examination revealed extensive, erythematous, 
confluent plaques with scaling that covered most of the 
veteran's body.  The examiner diagnosed psoriasis.  Her 
opinion was that it is less than likely as not that the 
psoriasis was caused by the veteran's exposure to the 
chemical agents in Project SHAD.  The examiner's rationale 
was that psoriasis is a hereditary skin disorder, and the 
fact that the veteran did not develop psoriasis until 
approximately 20 years after his averred exposure to Project 
SHAD chemicals.  The examiner also found it interesting that 
the veteran's in-service rash completely resolved, and was in 
an area that was not currently involved by his psoriasis.  

The veteran testified at a hearing at the RO in May 2004.  At 
that hearing, the veteran's representative noted that his 
research revealed that, while psoriasis is, indeed, a 
hereditary disease, certain things, including emotional 
stress, injury to the skin, certain types of infections, and 
reactions to certain drugs, can trigger an essentially 
dormant psoriasis in an individual with the appropriate 
genetic code.  The representative noted that the Kevner (sic) 
phenomenon was a trigger caused by a reaction to 
immunizations.  The representative then noted that the 
veteran had had an allergic reaction to a shot he had 
received in August 1965.  In response to this testimony, the 
veteran was afforded another examination in September 2004. 

The September 2004 examiner, who was not the same one who had 
conducted the earlier examination, recounted the veteran's 
history as regards his psoriasis, examined the veteran, and 
provided an opinion that the veteran's psoriasis has no 
connection with herbicide exposures and no connection with 
Project SHAD, as had previously been determined in the 
earlier examination.  Moreover, the examiner noted that the 
Koebner phenomenon is a hypersensitive reaction to 
chemotherapeutic drug agents rather than immunizations.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Here, there is medical evidence of a current disability, 
psoriasis.  However, there is no medical evidence of a 
related in-service injury or disease.  As noted, the veteran 
was treated twice in service for a rash on the testicles, 
but, as his examiners have noted, this resolved, and is not 
related to his current psoriasis.  The examiners also noted 
that the veteran's psoriasis did not arise until many years 
following service, thus refuting any claim of chronicity 
following service.  Moreover, there is no medical evidence of 
a nexus between the veteran's naval service and his 
psoriasis.  Two examiners specifically opined that there was 
no connection between the veteran's psoriasis and his 
military service.  The Board acknowledges the opinion of 
nurse H. that there is a connection, but finds the two 
opinions of the physicians who examined the veteran and had 
the benefit of review of the veteran's complete records is 
more probative than the unsupported opinion of nurse H.  

Moreover, the Board notes that the underlying premise 
proffered by the veteran that his psoriasis was caused by 
exposure to chemical agents while aboard a ship participating 
in Project SHAD, testimony on which nurse H. relied, is not 
supported by the objective evidence of record.  While the 
letter to the veteran from VA notifying him that DoD had 
determined that the veteran was present for one or more 
Project SHAD tests, the report of an August 1972 Navy 
Discharge Review Board noted that the veteran served aboard 
Eastman from October 1965 to November 1965, and aboard 
Kawishiwi from November 1965 to April 1966.  However, the 
Project SHAD Fact Sheet notes that Eastman's participation in 
Project SHAD test Fearless Johnny (Test 65-17) was in August 
and September 1965.  As noted, the veteran did not report 
aboard Eastman until the following month.  

The Board also notes in passing that the Fact Sheet lists the 
potential health risks associated with the VX Nerve Agent 
used in the testing, but the list does not include any skin-
related complaints, and notes that symptoms of overexposure 
appear within minutes or hours.  The diethyl phthalate used 
in the tests were noted to be capable of causing irritation 
of the nose and throat, and, if splashed in the eyes, slight, 
reversible damage; no association was given as regards the 
skin.  Moreover, the Fact Sheet noted that diethyl phthalate 
has been used routinely as an insect repellent since WWII, 
and is also used in cosmetics and aspirin.  

While the veteran's January 2003 application to reopen his 
psoriasis claim initially contended it was due to exposure to 
Agent Orange, later in the application he clarified that it 
was exposure to the chemicals used in Project SHAD that 
formed the basis of his claim.  In his claim he also averred 
that he served aboard the USS Kawishiwi while chemical tests 
were being conducted, but the notification to the veteran of 
his potential exposure to chemicals due to Project SHAD 
limited the possibility to his service aboard Eastman, and 
did not mention any participation in the tests by Kawishiwi.  
The Board notes that the evidence shows that the USS Eastman 
was a test ship specifically assigned to the Project SHAD 
testing conducted near Hawaii, while the USS Kawishiwi was a 
fleet oiler assigned to the waters off of Vietnam during the 
veteran's time aboard.  

Though not specifically claimed by the veteran, the Board 
also finds that service connection on a direct basis is not 
warranted because the credible medical evidence of record 
supports the conclusion that the veteran's current psoriasis 
that developed many years after service is not related to his 
active military service, including the in-service rash on the 
testicles that fully resolved.  

Finally, even if it were to be conceded that the veteran was 
exposed specifically to what is generally referred to as 
Agent Orange, service connection for the veteran's psoriasis 
on this basis would not be warranted because psoriasis is not 
among the diseases known to be caused by exposure to 
herbicides.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Furthermore, the September 2004 VA examiner specifically 
found that the veteran's psoriasis had not connection to 
herbicide exposure; thus service connection on a direct basis 
as due to herbicide exposure is not warranted.

In sum, the preponderance of the credible medical evidence 
and opinion demonstrates that the veteran's current psoriasis 
is not etiologically related to his military service, 
including as due to exposure to chemical agents associated 
with Project SHAD testing or to herbicide agents generally 
identified as Agent Orange.  Service connection for psoriasis 
is denied.  

III.  Hearing loss, tinnitus

The veteran avers that he has bilateral hearing loss and 
tinnitus that are results of noise exposure while serving in 
the Navy.  As noted, the veteran's record shows that he 
served a total of no more than about six months aboard two 
support ships.  He claims that he was exposed to noise while 
in close proximity to six-inch guns being fired aboard the 
oiler Kawishiwi.  

The veteran's SMRs show no complaints of hearing loss or 
tinnitus.  His separation examination does not show that a 
complete audiological examination was conducted, but reported 
instead that a whispered voice examination revealed normal 
hearing acuity of 15/15.  

The veteran was seen for an audiological evaluation in 
January 2003 because of his complaints of difficulty hearing 
the television and female voices.  He also reported that, 
when he yawned, sneezed, or swallowed, he would get a whistle 
sound in both ears, though the examiner answered "no" to 
the question as to whether tinnitus was present.  He reported 
that the onset of his hearing loss was gradual, and that he 
had occupational and recreational noise exposure as a truck 
driver for nine years, and as a motorcycle rider, for which 
he said he wore no hearing protection.  Audiological 
evaluation revealed mild to moderately severe bilateral 
hearing loss considered to be a disability for VA purposes.  
38 C.F.R. § 3.385.  The whistling that occurred when the 
veteran opened his mouth or yawned could not be explained, 
but was thought to possibly be tinnitus that was just 
becoming more noticeable when the Eustachian tube was opened 
up.  As this was not a compensation and pension examination, 
the audiologist did not provide any opinion as to the 
etiology of the veteran's bilateral hearing loss or possible 
tinnitus.  

The veteran was afforded a VA audiological evaluation in May 
2005 in connection with these claims.  The veteran reported 
bilateral tinnitus and hearing loss.  He reported that he had 
had constant tinnitus as long as he could remember, since he 
was a young man.  He described it as a high-pitched sound, 
but was unable to describe what it sounded like.  He also 
reported trouble with his hearing for the last 30-40 years.  
The veteran reported to his examiner that he had noise 
exposure from being on the ship's six-inch gun turret while 
the guns were fired during practice, with no hearing 
protection.  He also reported post-service occupational noise 
exposure in the course of a variety of occupations, and 
recreational noise exposure, though he now averred that he 
wore hearing protection while hunting and riding a 
motorcycle.  

Audiological evaluation again revealed hearing loss 
considered to be a disability for VA purposes.  The examiner 
noted that the veteran's SMRs were negative for tinnitus or 
hearing loss.  The examiner also noted that the previous 
examination had not diagnosed tinnitus.  The examiner opined 
that the veteran's hearing loss and tinnitus were not caused 
by his military service.  The opinion was based on the 
absence of any complaint until recently, despite having filed 
service connection claims as early as 1996.  The examiner 
also relied on the fact that the veteran had a significant 
amount of occupational noise exposure in the 11 years 
immediately after service, and the fact that his military 
records indicated that he served only briefly aboard ship, 
and then as a deckhand, and not in combat.  

Also of record is a March 2006 consult letter from Gary 
Carlson, M.D., who examined the veteran in connection with 
his hearing loss complaints.  Dr. Carlson noted that the 
veteran told him that he was working in a six-inch gun turret 
aboard ship, that he fired rounds from the gun without ear 
protection, and that he observed tinnitus and hearing loss 
following his sea tour.  Dr. Carlson expressed that he 
believed that much of the veteran's hearing loss is related 
to the noise he experienced in the gun turret.  

The veteran was afforded another VA audiological examination 
in April 2006, that again found bilateral hearing loss.  The 
veteran told this examiner that he had experienced noise 
exposure from six-inch guns fired almost weekly during his 
few months aboard ship.  The examiner noted that the veteran 
reported less occupational noise exposure that had previously 
been reported, that he drove a truck for only five years, 
that he had 87 jobs in a 10-11 year period right after 
service, and that "I always use ear plugs when around 
noise."  

This examiner opined that the veteran's tinnitus and hearing 
loss are not caused by his military noise exposure, and 
supported that conclusion by noting the veteran's brief time 
aboard ship, the absence of complaints of hearing loss or 
tinnitus in the veteran's SMRs, his post-service history of 
occupational noise exposure, that there was no record of 
hearing difficulty until 2000, and that he did not file a 
claim for hearing loss or tinnitus until nearly 35 years 
after leaving military service.  

In the SOC issued in November 2006, the RO noted that, as 
regards the veteran's claim of noise exposure from the firing 
of six-inch guns aboard the USS Kawishiwi, research had been 
conducted that revealed that the Kawishiwi was an oiler 
support ship [that refueled other ships].  The ship's history 
revealed that the ship was originally outfitted with two 
five-inch .38 caliber guns, and six three-inch .50 caliber 
rapid fire twin mount guns.  The larger, five-inch, guns were 
removed in December 1959.  The RO also noted that, given that 
the veteran was a seaman apprentice, he would not normally be 
assigned to a gun turret.  

As noted, service connection generally requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Further, there must be chronic disability 
resulting from an in-service injury or disease.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Here, there is medical evidence of current bilateral hearing 
loss, and subjective complaint of chronic tinnitus.  However, 
there is no medical evidence of an in-service incurrence or 
aggravation of an injury or disease.  While the veteran is 
competent as a layperson to testify that he was exposed to 
noise while firing weaponry, his testimony in this regard is 
not supported by the evidence of record, which shows that he 
served as a seaman's apprentice.

Finally, the probative medical opinions of record do not 
provide a nexus between the veteran's service and his current 
hearing loss and tinnitus.  The Board acknowledges the 
opinion of Dr. Carlson that much of the veteran's hearing 
loss is related to the noise he experienced in the gun 
turret.  However, Dr. Carlson did not indicate that he had 
reviewed the service medical records, which showed no 
complaints or findings of hearing loss in service, nor did he 
discuss post-service noise exposure that is documented in the 
record.  Thus, the Board finds Dr. Carlson's opinion to be of 
less probative value than that of the VA examiner, who 
reviewed the record in detail, including service medical 
records, and considered post-service occupational exposure.  
In this regard, although the veteran has recently denied 
significant post-service noise exposure, it is clear that his 
reports have evolved since his initial VA examination; thus, 
the Board finds his recent denials to be less probative than 
his reports during the initial January 2003 examination.

The Board acknowledges the veteran's contention that his 
psoriasis, bilateral hearing loss, and tinnitus are related 
to his military service.  However, there is no evidence of 
record showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of these 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the veteran's 
own assertions as to the etiology of any disability have no 
probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's current psoriasis, bilateral hearing loss, and 
tinnitus, are not traceable to disease or injury incurred in 
or aggravated during active military service.




ORDER

New and material evidence having been received, the claim for 
service connection for psoriasis is reopened.  To this extent 
only, the appeal is granted.

Entitlement to service connection for psoriasis is denied, 
including as related to chemical agents.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


